Exhibit 10.1

AMENDMENT TO THE ADVISORY AGREEMENT

This AMENDMENT dated as of the 1st day of January 2012 to the ADVISORY AGREEMENT
made as of the 30th day of April, 2007, among CERES MANAGED FUTURES LLC
(formerly Demeter Management Corporation), a Delaware limited liability company
(the “Trading Manager”), MORGAN STANLEY SMITH BARNEY WNT I, LLC (formerly Morgan
Stanley Managed Futures WCM I, LLC), a Delaware limited liability company (the
“Trading Company”) and WINTON CAPITAL MANAGEMENT LIMITED, a United Kingdom
company (the “Trading Advisor”).

W I T N E S S E T H:

WHEREAS, the Trading Manager, the Trading Company and the Trading Advisor wish
to amend the Advisory Agreement dated as of April 30, 2007 to increase the
amount of leverage used to manage the Trading Company’s assets and reflect a
change in the Trading Advisor’s management fee compensation (from 2% per year to
1.5% per year).

NOW, therefore, the parties agree as follows:

1. The first sentence of Section 2(f) shall be deleted and replaced by the
following:

In performing services to the Trading Company, the Trading Advisor shall utilize
its Diversified Trading Program (the “Trading Program”), as described in the
Disclosure Document, and as modified from time to time; provided, however, that
the Trading Manager and the Trading Company agree that amount of leverage
applied to the assets of the Trading Company allocated to the Trading Advisor by
the Trading Manager shall be up to (but not in excess of) 1.5 times the assets
of the Trading Company allocated to the Trading Advisor by the Trading Manager
(the “Trading Level”), unless otherwise agreed by the parties hereto in writing.
The Trading Advisor shall trade the Trading Company’s assets on the basis of the
Trading Level.

2. The first sentence of Section 5(a)(i) shall be deleted and replaced by the
following:

The Trading Company shall pay the Trading Advisor a monthly management fee equal
to 1/12 of *% (a *% annual rate) of the Assets (as defined in Section 2(a)
hereof) of the Trading Company allocated to the Trading Advisor as of the first
day of each month (the “Management Fee”).*

 

* This information has been redacted in accordance with the Order Granting
Confidential Treatment Under the Securities Exchange Act of 1934, dated
January 14, 2009, File No. 000-53113 - CF#21688, and the Order Granting
Confidential Treatment Under the Securities Exchange Act of 1934, dated
January 14, 2009, File No. 000-53114- CF#21687.



--------------------------------------------------------------------------------

3. In all other respects the Advisory Agreement remains unchanged and of full
force and effect.

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By      

Walter Davis

President

MORGAN STANLEY SMITH BARNEY WNT I, LLC By:  

Ceres Managed Futures LLC

(Trading Manager)

By      

Walter Davis

President

WINTON CAPITAL MANAGEMENT LIMITED By      

Martin Hunt

Director, Winton Capital Management Limited

 

-2 -